ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garrett W. Balich on September 8, 2022.
The application has been amended as follows: 
Claims:
1.	(Currently Amended) A gas turbine engine, comprising:
a gas path extending along an axis between an air inlet disposed at an aft end of the gas turbine engine and an exhaust outlet disposed at a front end of the gas turbine engine, wherein a flow direction of the gas path is from the aft end to the front end, an inlet portion of the gas path turns radially inwards toward the axis as the gas path extends [[to]] from the air inlet, and an exhaust portion of the gas path turns radially outward away from the axis as the gas path extends to the exhaust outlet;
a low-pressure compressor section, a high-pressure compressor section, a high-pressure turbine section and a low-pressure turbine section arranged sequentially along the gas path between the air inlet and the exhaust outlet;
a first spool including the low-pressure compressor section, the low-pressure turbine section and a first shaft that connects the low-pressure compressor section to the low-pressure turbine section;
a second spool including the high-pressure compressor section, the high-pressure turbine section and a second shaft that connects the high-pressure compressor section to the high-pressure turbine section; and
an output drive shaft configured to drivingly engage a rotatable load, the output drive shaft mechanically connected to the first shaft, and the output drive shaft extending along the axis and axially overlapping the exhaust portion of the gas path.

7.	(Cancelled)

12.	(Currently Amended) A gas turbine engine, comprising:
a gas path extending along an axis between an air inlet disposed at an aft end of the gas turbine engine and an exhaust outlet disposed at a front end of the gas turbine engine, wherein a flow direction of the gas path is from the aft end to the front end, the air inlet configured to draw air radially inwards into the gas path, and the exhaust outlet configured to direct exhaust radially outward from the gas path;
a low-pressure compressor section, a high-pressure compressor section, a high-pressure turbine section and a low-pressure turbine section arranged sequentially along the gas path between the air inlet and the exhaust outlet;
a first spool including the low-pressure compressor section, the low-pressure turbine section and a first shaft that connects the low-pressure compressor section to the low-pressure turbine section;
a second spool including the high-pressure compressor section, the high-pressure turbine section and a second shaft that connects the high pressure compressor section to the high pressure turbine section; and
an output drive shaft configured to drivingly engage a rotatable load, the output drive shaft mechanically connected to the first shaft, and the output drive shaft extending along the axis and axially overlapping the exhaust outlet.

17.	(Currently Amended) A gas turbine engine, comprising:
a gas path extending along an axis between an air inlet disposed at an aft end of the gas turbine engine and an exhaust outlet disposed at a front end of the gas turbine engine, wherein a flow direction of the gas path is from the aft end to the front end;
a low-pressure compressor section, a high-pressure compressor section, a high-pressure turbine section and a low-pressure turbine section arranged sequentially along the gas path between the air inlet and the exhaust outlet;
a first spool including the low-pressure compressor section, the low-pressure turbine section and a first shaft that connects the low-pressure compressor section to the low-pressure turbine section;
a second spool including the high-pressure compressor section, the high-pressure turbine section and a second shaft that connects the high-pressure compressor section to the high-pressure turbine section;
a rotatable load, wherein the exhaust outlet is arranged axially between the rotatable load and the low-pressure turbine section along the axis; and
an output drive shaft between and mechanically connected to the rotatable load and the first shaft, and the output drive shaft connecting the low-pressure turbine section to the first shaft.

18.	(Currently Amended) The gas turbine engine of claim 17, wherein
an inlet portion of the gas path turns radially inwards toward the axis as the gas path extends [[to]] from the air inlet; and
an exhaust portion of the gas path turns radially outward away from the axis as the gas path extends to the exhaust outlet.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, in combination with the other limitations of the independent claim, “wherein a flow direction of the gas path is from the aft end to the front end” and “the output drive shaft mechanically connected to the first shaft, and the output drive shaft extending along the axis and axially overlapping the exhaust portion of the gas path”.
Regarding claim 12, the prior art of record does not teach, in combination with the other limitations of the independent claim, “wherein a flow direction of the gas path is from the aft end to the front end” and “the output drive shaft mechanically connected to the first shaft, and the output drive shaft extending along the axis and axially overlapping the exhaust portion”.
Regarding claim 17, the prior art of record does not teach, in combination with the other limitations of the independent claim, “wherein a flow direction of the gas path is from the aft end to the front end” and “an output drive shaft between and mechanically connected to the rotatable load and the first shaft, and the output drive shaft connecting the low-pressure turbine section to the first shaft”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741